Case 1:18-cv-05498-WFK-RLM Document 115 Filed 07/18/19 Page 1 of 2 PageID #: 3593




                                    JOINT STATUS REPORT


  July 18, 2019

  VIA ECF

  Chief Magistrate Judge Roanne L. Mann
  United States District Court for the
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re: Wells Fargo Bank, N.A. et ano. v. Acropolis Gardens Realty Corp., et al.,
             Case No. 18-cv-5498-WFK-RLM

  Dear Chief Magistrate Judge Mann:

  We write jointly to report on the status of settlement negotiations, as directed by Your Honor on
  July 11, 2019.

  With the continuing help of mediator Ira Herman, we are moving forward toward resolving several
  substantive issues that are important to the many stakeholders. However, there remain significant
  issues outstanding. These issues include:

        the terms of the condominium estoppel as to past common charges;
        the terms of the subordination of the contemplated junior loan;
        the scope, timing, and reserves for capital expenditures; and
        borrower’s proposal for resolution of liens and outstanding utilities bills.

  Lender is preparing an updated bring-current statement, and expects to provide it in the next few
  days. Lender is also preparing and will provide an accounting of all escrow/reserve accounts.
  Lender is still reviewing the EBI report as to immediate repairs and capital expenditures at the
  subject property, and the parties expect to discuss this topic once that review has concluded. The
  EBI report is an important issue as it involves a significant amount of money. Lender has not yet
  furnished further legal documents (or revisions to documents it has received from defendants), but
  has said it will do so after resolution of the issues above. These outstanding legal documents
  include: reinstatement documents, second mortgage loan documents, and an intercreditor
  agreement.

  All of the above items have been repeatedly discussed since the July 11th settlement conference
  before Your Honor, including on a conference call conducted by Mr. Herman this morning.

  We appreciate Your Honor’s efforts to encourage settlement of this litigation, and will report back
  further to Your Honor by August 1, 2019.
Case 1:18-cv-05498-WFK-RLM Document 115 Filed 07/18/19 Page 2 of 2 PageID #: 3594
                                              Joint Status Report to Chief Magistrate Judge Mann
                                                                                           Page 2
                                                                                     July 18, 2019




  Very truly yours,


       /s/ Amy E. Hatch                        /s/ Stephen B. Meister
           Amy E. Hatch                            Stephen B. Meister
           Jason A. Nagi                           Ralph K. Stone
   POLSINELLI PC                                   Michael B. Sloan
   600 Third Avenue, 42nd Floor                    Christina Vernaschi
   New York, New York 10016                MEISTER SEELIG & FEIN LLP
   (212) 684-0199                          125 Park Avenue, 7th Floor
   Attorneys for Plaintiffs                New York, New York 10017
                                           (212) 655-3500
                                           Attorneys for Defendant Acropolis Associates
                                           LLC


  cc:    All counsel of record (via ECF)
